Exhibit 10.1

 

[g97991kki001.gif]

1 Terminal Drive  ·  Plainview, NY 11803  ·  Phone: (516) 677-0200  ·  Fax:
(516) 714-1200  ·  www.veeco.com

 

December 9, 2013

 

David D. Glass

[private address]

 

Dear Dave:

 

The purpose of this letter is to confirm our discussion regarding your
employment at Veeco Instruments Inc. As discussed, we expect to initiate a
search shortly to identify a new CFO for the Company. This will be followed,
within four (4) business days, by the required public disclosure in the form of
an 8-K. We will work with you over the next few days to draft the required
disclosure.

 

We would like you to continue in your current role until the earlier of (i) the
completion of our search and commencement of employment of a new CFO, or
(ii) the date six (6) months from the date of this notice (the “Service
Period”). You would, of course, be expected to be fully engaged in your role
throughout the Service Period.  For the avoidance of doubt, we would consider
your resignation prior to the end of the Service Period as “voluntary” and you
would not be eligible for the severance benefits described herein in that
circumstance.

 

Upon termination of your employment following the Service Period (other than for
Cause), and conditioned upon your execution of a waiver and release satisfactory
to Veeco, which would include non-competition, non-solicitation and similar
provisions, you would be entitled to receive the separation benefits described
in your offer letter:

 

·                  Eighteen (18) months of salary continuation (worth
approximately $577k), and

·                  Up to eighteen (18) months of subsidized benefits through
COBRA, and

·                  Twelve (12) months to exercise any stock option vested at the
time of your termination.

 

In addition, you would be entitled to any equity award that vests prior to your
separation date:

 

·                  You have restricted stock awards that are scheduled to vest
on January 18, 2014 (8,334 shares currently worth $266k) and June 9, 2014 (2,267
shares currently worth $72.5k).

·                  You have stock option grants that are scheduled to vest on
May 25, 2014 (10,000 options @ $33.00) and June 9, 2014 (4,300 options @ $51.70)

 

Subject to your continued employment and provided that you have carried out your
responsibilities as the Company’s CFO without any reduction in commitment or
performance during the Service Period, including but not limited to the amount
of time you spend in the Plainview office, then notwithstanding the date on
which the Service Period ends, you will be credited for vesting purposes, on the
equity awards described above, through and including June 9, 2014, effective as
of your actual separation date.

 

--------------------------------------------------------------------------------


 

It is understood that you are an employee at will. This means that the
employment relationship is for no fixed period and is terminable at any time by
either you or the Company with or without cause or notice. Nothing herein shall
be deemed to be an employment agreement or in any way create an obligation of
Veeco to provide employment to you or for you to remain an employee of Veeco.

 

Please let me know if you have any questions regarding this matter.

 

Sincerely,

 

 

/s/ ROBERT W. BRADSHAW

 

 

 

Robert W. Bradshaw

 

Sr. Vice President, Human Resources

 

 

 

Accepted

 

 

 

/s/ DAVID D. GLASS

 

12-10-2013

 

David D. Glass

 

Date

 

[g97991kki002.jpg]

--------------------------------------------------------------------------------